Mr. Presiding Justice Gary delivered the opinion of the Court. The appellee is administrator of Theodore Karls, late an architect in Chicago, who commenced this suit in his lifetime to recover for professional services alleged to have been rendered by him to the appellant. The evidence was conflicting; by consent the court instructed the jury orally; how is not shown; and therefore the only question that could be in the case is whether the evidence warrants the verdict. The most deliberate and solemn piece of evidence in the case, is an extract from a bill in chancery, filed and s.worn to by the appellant, which accords with the verdict, and it is impossible for this court to say that the jury ought not to have believed it. The judgment is affirmed.